Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 5/27/22.  Claims 1-20 are pending in this application in this Office Action. Claims 8, 10 and 19-20 remain withdrawn from further consideration being drawn to the nonelected species. As a result, claims 1-7, 9 and 11-18 are being examined in this Office Action.
In view of Applicant's amendments to the claims filed 5/27/22, the 35 USC 102/103 and 35 USC 103 rejections have been withdrawn. However, upon further consideration, new ground(s) of rejections are made as shown herein.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac et al. (Expert Opinion on Drug Delivery, 2017, 14(5), 589; applicant’s IDS filed on 6/26/21), in view of Odidi (US 20170273896, pub date Sep. 28. 2017), further in view of Parikh et al. (US 20080020039, pub date Jan. 24, 2008).
Applicant Claims
The instant claims are drawn to a  fixed-dose combination drug, comprising: an NSAID (non-steroidal anti-inflammatory drug) as a first drug component in a first layer, and a GABA (gamma- aminobutyric acid)-type calcium channel blocker as a second drug component in a second layer; wherein the fixed-dose combination drug is formulated for oral administration such that a single oral dosage unit contains the first layer coupled and adjacent to the second layer, and wherein the fixed-dose combination drug provides upon oral administration in [[a]] the single dosage unit to an individual in need thereof (a) the NSAID in a sustained release and the GABA-type calcium channel blocker in an immediate release; or (b) the NSAID in a sustained release in which cumulatively between 40-80% of the NSAID are released over a period of six to eight hours, and the GABA-type calcium channel blocker in a sustained release in which cumulatively between 40- 80% of the GABA-type calcium channel blocker are released over a period of two hours; or (c) the NSAID in an immediate release and the GABA-type calcium channel blocker in an immediate release.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Chirac et al. teaches an oral pregabalin-acetaminophen (acetaminophen 200 mg/ pregabalin 50 mg) oral pharmaceutical tablet (abstract; page 590, second column, 2nd paragraph; Table 1).
Chirac et al. additionally teaches “the release profile of the active substances was closely linked to the degree of porosity of the obtained formulations” and “The release of ACET and PGB from the ODTs was dependent on the excipients nature. A decrease in drug release was correlated with the increase of the MCC or HPMC content in the formulations. This aspect was attributed to the shell effect created by the polymer around the other components of the tablet and is in concordance with the assertion concerning the compatibility between tablet ingredients. The release profile of the active substances was in good agreement with the degree of porosity of the obtained formulations: as the porosity was higher, the active substances were released in higher concentration”. (page 597, first column, last paragraph; page 598, first column, 5th paragraph; figure 5)
Chirac et al. also teaches “The combination of these two drugs in lower doses than each single substance targets somatic and visceral pain, with the advantage of decreasing the possible side effects specific to usual therapeutic doses. The formulation design of oral lyophilisates focuses on providing adequate ODT qualities: macroscopic properties, high porosity, good palatability, rapid drug release by fast disintegration.” (page 590, first column, 4th paragraph)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Chirac et al. is deficient in the sense that it does not teach applicant’s layered drugs, percentages of NSAID and GABA delayed released over time and acetaminophen/paracetamol amounts. This is cured by Odidi and Parikh et al.
Odidi teaches a controlled extended (sustained) release composition containing a pregabalin (GABA) and at least one other API, which can be acetaminophen/paracetamol (NSAID), in amounts ranging from 1 mg to 1000 mg (typical daily dose) of the drug (abstract; paragraph 148).
Odidi exemplifies about 40%-70% of pregabalin is released and dissolved after 2 hours (example 1, Figures 1-4).
Odidi also teaches layering of the drugs, e.g. pregabalin, together on cores (paragraphs 185, 186, 188, 200, 203)
Odidi teaches “the composition has a dosage strength selected from the group consisting of about 37.5 mg, about 41.25 mg, about 75 mg, about 82.5 mg, about 150 mg, about 165 mg, about 300 mg, about 330 mg, about 450 mg, about 495 mg, about 600 mg, and about 660 mg” (paragraph 81 and 101).
Odidi teaches “In aspects, described herein is a once daily or twice daily pregabalin controlled extended release formulation that may provide chemical stability and more precise control of the release of pregabalin within the place in the upper small intestine where most of L-amino acid transporters reside, but, typically, not beyond the hepatic flexure. Also described herein in aspects is a once daily or twice daily pregabalin controlled extended release formulation that takes into consideration the symptomatology and chronobiology of, for example, fibromyalgia and may be bioequivalent and give higher exposure than immediate release pregabalin given twice a day with a meal. In aspects, described herein are treatments of fibromyalgia syndrome that take into consideration the symptomatology and chronobiology of fibromyalgia and formulations that may improve patient compliance and efficacy in the treatment of pain, sleep, fatigue and other comorbidities including depression and reduce side effect profiles encountered by fibromyalgia patients.” (paragraphs 139 and 140)
Odidi further teaches “the first population of unit dosage forms releases about 10% to about 90% of said at least one API; and the second population of unit dosage forms releases about 90% to about 10% of said at least one API. In an aspect, the first population of unit dosage forms releases about 30% to about 40% of said at least one API; and the second population of unit dosage forms releases about 70% to about 60% of said at least one API. In an aspect, the first population of unit dosage forms releases about 30% of said at least one API; and the second population of unit dosage forms releases about 70% of said at least one API.” (paragraphs 56-58)
Parikh et al. also teaches a controlled extended (sustained) release compositions of active agents which can contain acetaminophen and another active agent. The active agents are layered in coupled adjacent layers in the pharmaceutical formulation. Parikh et al. exemplifies acetaminophen (APAP), acetaminophen/paracetamol (NSAID), which has a dissolution profile in which about 80% of the acetaminophen is released between 6-8 hours. See first medium in Figure 6. (abstract, Figures 1-2, 6, example 4; paragraphs 10-11) 
Parikh et al. teaches the following (paragraphs 4-5, 56-57, 60 and 62):
 “Long acting or "sustained release" formulations have in fact, been found to be desirable in treating many chronic conditions, such as chronic pain, that would otherwise require inconvenient multiple daily doses.”
“As a result, sustained release formulations that are simple in design and construction that can effectively accommodate multiple active agents in a stable manner, and which can provide effective combination drug therapy over sustained periods continue to be sought.”
“Accordingly, various factors such as the relative spatial relation of the first layer and the adjacent layers, hydration and erosion rates of the layers, the level of compression of the layers, and the solubilities of the active agents may determine the duration of the release of both the first and second active agents. Various durations for the sustained release of the first active agent are contemplated. For example, in one aspect the pharmaceutical composition may provide release of the first active agent for at least 4 hours. In another aspect, the pharmaceutical composition may provide release of the first active agent for at least 8 hours. In yet another aspect, the pharmaceutical composition may pros de release of the first active agent for at least 12 hours. In a further aspect, the pharmaceutical composition may provide release of the first active agent for at least 24 hours. In a yet a further aspect, the pharmaceutical composition may provide release of the first active agent for at least 36 hours.”
“As has been described, in various aspects of the present invention, the second active agent may be provided as sustained release. As such, a broad range of release characteristics are contemplated. For example, in one aspect the pharmaceutical composition may provide release of the second active agent for at least 3 hours. In another aspect, the pharmaceutical composition may provide release of the second active agent for at least 6 hours. In yet another aspect, the pharmaceutical composition may provide release of the second active agent for at least 12 hours. In a further aspect, the pharmaceutical composition may provide release of the second active agent for at least 18 hours.”
“Numerous active agents are contemplated that may be delivered from the sustained release oral formulations according to the aspects of the present invention. Thus the formulations are not limited to a particular class, but may include any combination of at least two active agents that can be delivered over an extended period of time. It is contemplated that the combinations of active agents may have related or unrelated actions.”
“One class of active agents that can provide a benefit to a subject through sustained release delivery includes analgesic compounds. Typically, immediate release analgesics must be taken frequently, and tend to diminish in therapeutic effect during sleep. Sustained release analgesics may be highly beneficial to a subject because of reduced dosing frequency and extended sleep periods. As such, a combination of at least two analgesics can be administered according to aspects of the present invention to provide extended therapeutic relief from pain.”
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute Odidi’s sustained (extended) release layered formulation of pregabalin and acetaminophen/paracetamol, in which 40%-70% of pregabalin is released and dissolved after 2 hours, for Chirac et al.’s pregabalin-acetaminophen oral tablet, since Odidi teaches the benefits of their extended release formulation which provide chemical stability, more precise control of the release of the drugs, improved patient compliance and efficacy of treatment. It would also be obvious to utilize Parikh et al.’s teaching for sustained (extended) release layered formulation of analgesic compounds, e.g. acetaminophen, to formulate a sustained release combination drug with a dissolution profile for acetaminophen in which about 80% of the acetaminophen is released between 6-8 hours, in order to reduce dosing frequency and extend sleep periods. 
Furthermore, with regard to applicant’s limitations regarding the percent sustained release of each of the drugs over an extended hourly period, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because the art teaches different release times and percentages of the drugs in the drug formulation, the examiner asserts that the percent amount of each drug that is released over an hourly time period is an art recognized result-effective variable. Thus it would be obvious in the optimization process to optimize the percent amount of each drug that is released over an hourly time period in a sustained release pharmaceutical formulation, in order to optimize the bioavailability of the drug, reduce dosing frequency and extend sleep periods. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect which is the sustained (extended) release of a pregabalin/acetaminophen combination drug for the pharmaceutical industry.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658